Citation Nr: 1411491	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to November 1970.  He passed away in December 2008.  The appellant is his surviving spouse.
	
This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran died in December 2008.

2.  The Veteran's death certificate identifies the cause of his death as mesothelioma. 

3.  At the time of his death, the Veteran was not service connected for any disability.

4.  The evidence does not establish that the it is at least as likely as not (50 percent or greater) that the Veteran's mesothelioma was caused by exposure to asbestos, Agent Orange, or lead paint during his military service, or to any other disease or injury incurred during service.



CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in December 2008.  His death certificate identified the cause of his death as mesothelioma.  At the time of his death, the Veteran was not service connected for any disability.  The appellant seeks service connection for the cause of the Veteran's death, believing that the Veteran's mesothelioma was the result of his exposure to asbestos and/or lead paint while stationed at Fort Ord for basic training from April 15, 1969 until approximately August 22, 1969.  

The Veteran's MOS was "light arms infantryman" which is not a position that is commonly associated with asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9 (b).  Additionally, he specifically denied having been exposed to asbestos in service on his claim in December 2008.  At that time, the Veteran had filed a claim for mesothelioma, as due to Agent Orange exposure, which he had during his service in Vietnam.  

The Board acknowledges that the Veteran's denial of asbestos exposure on this form does not guarantee that he was not exposed, but it does go to show that he was not actually aware of any asbestos exposure during service.  

This means that the appellant's claim is based solely on the fact that the Veteran was stationed at Fort Ord and was therefore presumably in buildings in which asbestos and lead paint were used.  The appellant contends that Fort Ord has been designated as a toxic site based on the presence of contaminants such as asbestos and lead paint, and she believes that the Veteran was exposed during his time there, although it does not appear that she has any direct evidence of exposure.  Environmental studies that were conducted in the 1990s have confirmed that both asbestos and lead paint were used in a number of buildings at Fort Ord, but information is not available as to the condition of the asbestos at the time the Veteran was stationed at Fort Ord.     

The evidence of record suggests that asbestos was used at Fort Ord, but given the size of the base, it is unclear whether asbestos was used in the area where the Veteran was housed, or even whether it was in a condition that would have posed a risk to him.  As is explained below by the VA medical expert, asbestos is only dangerous once it breaks up, a process known as becoming friable.  Thus, merely being at a base where asbestos is used does not establish asbestos exposure.  Illustrative of this point is the fact that asbestos was used on a number of naval ships during the 1900s, but simply serving on a ship does not establish exposure, as asbestos exposure may not be presumed.  Rather, it must be shown that asbestos exposure actually occurred.   See Dyment v. West, 13 Vet. App. 141 (1999).

Private treatment records note that the Veteran also worked in mines for Molybdenum, lead, and gold for a "couple of years".  However, it is unclear what his role was there, and hence what, if any, his level of asbestos exposure was there.  He subsequently worked at a university.

In May 2009, a private doctor wrote a letter noting that the Veteran had died from mesothelioma, a disease which he explained was associated with asbestos exposure.  He noted that the Veteran had told him that he spent time in the military in Vietnam as an artilleryman and may have been exposed to asbestos while in the military.  While this letter establishes the cause of the Veteran's death, such a determination is not at issue as the Veteran clearly died from mesothelioma.  Unfortunately, the letter does not establish asbestos exposure during military service, as it simply speculates that the Veteran may have been exposed, but makes clear that the doctor does not have any actual knowledge of any in-service exposure.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
  
The Board obtained a medical opinion of record in December 2013.  The examiner documented the Veteran's honorable military service.  She noted that the Veteran had died from mesothelioma which she explained was a rare malignancy with approximately 2,700 new cases reported each year in the United States.  The examiner explained that the primary cause of mesothelioma is asbestos exposure, typically airborne, with more than 80 percent of the cases having a history of asbestos exposure.  The examiner noted that the latency period between exposure and diagnosis averaged approximately 47 years; and that other purported etiologies included irradiation exposure, genetic susceptibility, and exposure to the simian virus.  The examiner specifically pointed out that there is no data to suggest that herbicide exposure increases the risk of developing mesothelioma.  She noted that the greatest risks of asbestos exposure were occupational, involving mining and the processing of asbestos, installation of asbestos based products, and renovation/demolition of structures containing asbestos-based products.  The examiner explained that exposure to environmental asbestos may also occur due to asbestos fibers being released into the environment from friable, disintegrating asbestos products such as insulation, fire-proofing or tiles, products that were typically found in structures constructed prior to the 1970s.

The examiner concluded that the Veteran's mesothelioma was most likely related to asbestos exposure, but she pointed out that there was no evidence that the Veteran was overtly exposed to asbestos while stationed at Fort Ord and noted that the Veteran's MOS of infantryman would not be expected to result in asbestos exposure.  She noted that the Veteran was stationed at Fort Ord for four months prior to his deployment to Vietnam, and observed that For Ord was a 28,000 acre facility that operated from 1917-1994 as a training and staging area for light infantry.  She noted that the majority of structures on the base were built in the 1930s with others added between 1940-1960.  Many of the buildings constructed during this time used asbestos containing products.  However, the asbestos was nonfriable (i.e. the fibers were not aerosolized into the environment).  The examiner explained that asbestos exposure would occur during repair, renovation or demolition of the material.  However, she noted that the available records gave no indication as to the condition of the buildings at Fort Ord during the time the Veteran was stationed there.  The examiner reviewed a report from a 1993 survey of the 2,137 facilities at Fort Ord.  However, while the report identified a large amount of asbestos-containing materials throughout the base, buildings identified as "barracks" and "dining halls" were designated by the report as structures in which no asbestos was detected.  As such, the examiner found that there was no evidence to support a finding that the Veteran was exposed to friable asbestos during his time at Fort Ord.  The examiner added that there was no known link between lead paint exposure and mesothelioma.

The Board is sympathetic to the appellant's claim and appreciates the Veteran's honorable service.  However, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In this case, the Veteran died approximately 37 years after separating from service, and the evidence of record simply does not establish that he was exposed to asbestos or lead paint while in the military.  While the appellant is adamant the Veteran must have been exposed to asbestos during service and this caused his mesothelioma, she does not possess the requisite knowledge to make her opinions on this matter competent, since the cause of the Veteran's mesothelioma is a complex medical question.  The Board gave full credit to her assertions and sought a medical opinion, but it was not favorable to her claim.  

As noted, the Veteran had filed a claim based on Agent Orange exposure.  However, mesothelioma is not one of the conditions presumptively linked to such exposure under VA's law.  Direct service connection could still be awarded if there was competent evidence linking mesothelioma to the Agent Orange, but there is no such evidence here.  The Veteran and the appellant did/do not possess the requisite knowledge to make their opinions on this matter competent, since the relationship between Agent Orange exposure and a disease is a complex medical question.  The medical opinion did note that there is no data showing that exposure to Agent Orange increases the risk of developing mesothelioma.  

Finally, the Board has reviewed the Veteran's medical records to see if the mesothelioma could be linked to some other disease or injury during service, but there is no indication this is possible.  The service treatment records showed no relevant complaints; the disease did not manifest until decades after service; and there is no competent opinion linking it to a disease or injury shown during service.

As such, the evidence simply does not link the cause of the Veteran's death to his military service.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, notice was provided by a letters in March and July 2009, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  The March letter specifically informed the appellant that the Veteran was not service connected for any disabilities at the time of his death.  As such, the duty to notify has been met as to timing and content.  Thus, adjudication of the appellant's claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All relevant VA and private treatment records appear to have been obtained, as were service treatment records.  

VA also obtained a medical opinion, which was based on a full and complete knowledge of the evidence of record and on a review of the medical literature.  As such, the Board concludes that the medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


